Citation Nr: 1115936	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  96-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability (claimed as dysthymia) to include as secondary to service-connected rhinosinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to March 1978.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2000 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in April 2004, the Board (in pertinent part) denied the Veteran's claim of service connection for dysthymia.  He appealed that decision to the Court.  In August 2005, the Court vacated the April 2004 Board decision as to service connection for dysthymia, and remanded the matter for readjudication consistent with its July 2005 memorandum decision.  In May 2009, the Board remanded the case to satisfy notice requirements in accordance with the memorandum decision.  In November 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

As an initial matter, the Board notes that when the Veteran filed a claim of service connection for a psychiatric disability, he described it as a "nervous condition."  See March 1996 informal claim for benefits.  The nervous condition was subsequently identified (in treatment records) as dysthymia, and the April 2004 Board decision and Court's July 2005 memorandum decision characterized the issue accordingly.  However, the evidence shows diagnoses of psychiatric disabilities other than dysthymia, and in light of the intervening Court decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized again to encompass the other psychiatric diagnoses.


FINDING OF FACT

The Veteran's variously diagnosed psychiatric disability was not manifested in service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected rhinosinusitis with headaches.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability, to include as secondary to service-connected rhinosinusitis with headaches, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The initial adjudication in this matter preceded the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that where notice was not mandated at the time of the initial rating decision, VA did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  In the April 2004 decision that (in pertinent part) denied service connection for dysthymia, the Board found that the VCAA notice requirements had been satisfied by an April 2002 supplemental statement of the case (SSOC) and an August 2003 notice letter from the RO.  In the Court's July 2005 memorandum decision, it stated that neither the April 2002 SSOC nor the August 2003 notice letter properly informed the Veteran of the "first element" (the evidence needed to substantiate the claim) with respect to secondary service connection or the "fourth element" (which requires VA to request that the claimant provide any evidence in his or her possession that pertains to the claim) of the VCAA notice requirements.  Therefore, it was held that remand was required because the Board had failed to ensure that VA had fulfilled its duty to notify under the VCAA.  

As was noted in the Board's May 2009 remand, 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments, among other things, removed the notice provision requiring VA to request that a claimant provide any evidence in his or her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  This amendment applies to applications for benefits pending before VA on, or filed after, May 30, 2008.  Accordingly, even though the Court's memorandum decision is now the "law of the case", the Board, in its May 2009 remand, instructed only that the RO provide a letter to cure the "first element" notice error, and not the "fourth element."  See Johnson v. Brown, 7 Vet. App. 25, 27 (1994) (An exception to the law of the case doctrine arises out of the fact that the law of the case "must yield to an intervening change in controlling law between the date of the first and the subsequent consideration of the question"); see also Chisem v. Brown, 8 Vet. App. 374 (1995).  The Board also noted that during the pendency of the appeal, the Court had issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that the VCAA notice requirements applied to all five elements of a service connection claim, including the degree of disability and the effective date of an award, and requested that the RO provide the Veteran with such notice.

Pursuant to the Court's July 2005 memorandum decision and the Board's May 2009 remand, the Veteran was provided a new VCAA notice letter in June 2009.  This letter advised him of VA's duties to notify and assist in the development of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  While the Veteran did not receive complete notice prior to the initial rating decision, the June 2009 letter provided essential notice prior to the readjudication of his claim.  Specifically, it explained the evidence necessary to substantiate his claim (including as on a secondary service connection basis), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also advised him of the amendments to 38 C.F.R. § 3.310(b), effective as of October 10, 2006, and of disability rating and effective date criteria.  A June 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Notably, the Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In February 2008, the Social Security Administration (SSA) stated that after an exhaustive and comprehensive search, they were not able to locate any medical records for the Veteran, and that further efforts to locate such records would be futile.  See 38 C.F.R. § 3.159(c)(2) (While VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency, further efforts are not necessary when it concludes that the records sought do not exist or that further efforts to obtain them would be futile).  

The RO arranged for VA examinations in February 2002 and in February 2003.  For reasons discussed below, the Board found these examinations inadequate and obtained a medical advisory opinion from the VHA.  As will also be discussed in greater detail below, that opinion is adequate.

In a statement received in February 2010 (and resubmitted in July 2010), the Veteran states that "[his] appeal to the Court of Appeals in Washington has been remanded to Nashville Tennessee and that prior to this remand [he] was scheduled by the [RO] in Los Angeles California to undergo a Compensation and Pension Medical Exam."  He then explains that due to his relocation to Florida, he did not receive notice of the scheduled examinations until after their dates had passed, and requests that he be rescheduled for a VA examination.  The Board notes that subsequent to the Court's July 2005 memorandum decision and Board's May 2009 VA examination, the Veteran was not scheduled for a VA examination in association with his claim of service connection for a variously diagnosed psychiatric disorder.  Therefore, it is not necessary to remand his claim to afford him a new examination, as requested.  

[The Board notes incidentally that in May 2006, the Veteran filed an increased rating claim for his rhinosinusitis, and claims of service connection for a left thumb injury, heart condition, chronic fatigue, hallucinations and dizziness, lung problems, pes planus in the right foot, and for bilateral vision loss  An August 2007 rating decision denied these claims, and in the rating decision, it was noted that the Veteran had failed to report for VA examinations scheduled in April 2007.  It is quite possible, therefore, that in his February 2010 letter he is referring to examinations scheduled in connection with these claims.

Although the Veteran initiated an appeal of the August 2007 rating decision by filing a January 2008 notice of disagreement, he did not perfect this appeal by filing a timely substantive appeal following the RO's issuance of an August 2008 statement of the case in these matters.  Hence, the August 2007 rating decision is final, and the Board does not have jurisdiction over these claims.  38 U.S.C.A. §§ 7104, 7105, 7107; 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204.]

The Veteran has not identified any other pertinent evidence that remains outstanding in his claim of service connection for a variously diagnosed psychiatric disability.  Thus, VA's duty to assist is met.

B. Factual Background

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses related to a psychiatric disability
In March 1978, the Veteran filed a claim of service connection for rhinitis, a fracture of the right ankle, and low back pain.  In June 1978, he was afforded a VA examination in association with these claims.  On examination of the Veteran's nervous system, his neurological and psychiatric systems were normal.

In March 1981, the Veteran was afforded a neurological examination in association with his increased rating claim for rhinosinusitis.  He reported having problems with dust and allergies while working at a post office.  It was noted that he seemed to have problems dealing with the kind of work he was being asked to do (feeling like it was below his training abilities).  There were no neurological complaints and it was not the examiner's impression that he had a neurological problem.  Allergic rhinitis was diagnosed.

In March 1996, the Veteran filed a claim of service connection for a nervous condition as secondary to his service-connected disabilities.

May 1989 to September 2006 VA treatment records show that in February 1995, the Veteran (with a known history of allergies) was noted as appearing "very anxious & anticipating [headaches] & allergy symptoms."  It was felt he might "benefit from psychology/psychiatry for anxiety."  In March 1995, his allergist referred him for psychiatric consultation because he was "very anxious" about his headaches and chronic allergies.  It was requested that he be evaluated for anxiety and possible treatment with medication for his anxiety and headaches.  Two days later, the Veteran met with a psychologist.  He reported feeling frustrated with the treatment he had received from the VA Medical Center (VAMC) for his allergies, and feeling depressed over his unemployment and recent break-up with a live-in female friend.  He denied having a history of psychiatric treatment.  It was the psychologist's impression that the Veteran had an adjustment disorder with mixed emotions, and recommended that he see a psychiatrist for possible treatment with medication.  Treatment notes from later that afternoon show that the Veteran was not available for an examination by a psychiatrist.

In December 1996, it was reported that the Veteran had been admitted to a private facility six days earlier because of a suicide attempt.  The precipitation to this suicide attempt was that he had been informed he would have to leave his domicile because he had been smoking cocaine.  The Veteran expressed his belief that he had schizophrenia (but denied auditory and visual hallucinations).  His current psychiatric diagnosis was noted to be antisocial personality disorder.

In January 1997, the Veteran was again referred for psychiatric treatment due to his "excessive anxiety regarding his allergic rhinitis."  During his consultation with a psychologist, the Veteran complained that his allergy condition had affected his employment and marital relationships.  The psychologist gave the Veteran a diagnosis of mood disorder, not otherwise specified (NOS), while a psychiatrist diagnosed dysthymia, noting that the Veteran suffered from mild depression.  In January 1997, the Veteran reported to his psychologist that he felt his career had been changed by his allergy state, noting that he was a "fantastic golfer" who had won many trophies.  Dysthymia and allergic reaction were assessed.  In July 1997, the Veteran reported that his allergies and headaches had been improving, and that he had been working.  Dysthymia and allergies were assessed.

In May 1999, the Veteran requested a refill of Paxil.  He reported that he had been playing golf since his youth, but could not play due to having had surgery on his left hand.  He also reported that he had been undergoing treatment for depression for approximately one year.  Major depressive disorder by history and rule-out pervasive personality disorder were assessed.  In November 1999, the Veteran stated he could have been a great pro golfer, but his allergies ruined his life; agitated depression was diagnosed.  In December 1999, the Veteran's psychiatrist noted that the Veteran indicated a desire to be a musician and a pro golfer, but was unable to "follow through with any realistic planning."  He also noted the Veteran's desire for money from the government.  Dysthymia was diagnosed.

In April 2000, the Veteran's psychiatrist indicated he was unable to properly diagnose the Veteran's psychiatric disability because the Veteran provided tangential answers to his question.  Amongst his complaints, the Veteran stated he could have been a golf pro, a famous jazz musician, or a brilliant philosopher except for his allergies.  Dysthymia was diagnosed.  On a subsequent visit, also in April 2000, personality disorder with dysthymia was diagnosed.  In November 2000, the Veteran reported to his case manager that he could have been a pro golfer had it not been for his thumb.  He also reported that the shelter in which he had been residing gave him an ultimatum to either find a job or leave.  The Veteran stated he had found a job, but it was beneath him.  It was noted that he continued to pursue service connection for his allergies.

In May 2001, the Veteran reported to his psychiatrist that he had been fired from his job despite doing a good job.  He also stated that he could not be a golf pro because he had hurt his finger, and that he had lost a tooth and could no longer play the clarinet.  It was his opinion that he had lost his tooth because of his allergies, which caused him to grind his teeth at night.  Dysthymia with possible acute organic brain syndrome was diagnosed.  The psychiatrist also noted that the Veteran was "obscessed [sic] with allergies being the root of all his problems."  In July 2002, his psychiatrist noted that the Veteran worried about everything and continued to set himself up for failure with the way he described his activities; obsessive compulsive disorder was diagnosed.

Subsequent VA treatment records show the Veteran continued to receive periodic psychiatric treatment.  His psychiatric diagnoses since July 2002 have included: dysthymia, personality disorder, depression, and hypochondriacal personality disorder with anxiety.  It is also frequently noted that a diagnosis is difficult to give in light of the Veteran's rambling nature during his treatment sessions.  

On February 2002 VA examination, dysthymic reaction was diagnosed.  The examiner stated the Veteran had a long history of personality and adjustment problems with probably history of polysubstance abuse as well.  At the time of the examination, the Veteran was unhappy about his life situation and was unable to pull himself together, but there were no signs or symptoms of a major depressive illness or a generalized anxiety disorder.  The examiner opined, "The veteran's sinus headaches are not secondary to his mental condition.  I am unable to determine the etiology of his current mental condition."

On February 2003 VA examination, the Veteran reported having emotional problems since his separation from service.  After a mental status examination and review of the claims file, dysthymic reaction was diagnosed.  The examiner noted that the Veteran's major stressor was not having sufficient money and also believing that his major stressor was having allergic rhinitis since his military service.  He then opined, "[The Veteran] doesn't really show any symptoms of depression . . . although if you ask him if he is depressed he will say that he thinks he is; however, it is quite obvious that his sinus headaches are really not secondary to his mental condition.  They are totally separate . . . ."  The examiner explained further that the Veteran's mental condition was difficult to ascertain, and this was likely due to his avoidant nature.

In November 2010, the Board found the February 2002 and February 2003 VA examinations inadequate because the examiners had not responded to the proper question.  Specifically, both examiners opined that the Veteran's sinus headaches were not secondary to his mental condition; however, the nexus question at hand was not whether his sinus headaches are secondary to his mental condition, but whether the Veteran's current mental condition(s) is/are caused or aggravated by his service-connected rhinosinusitis with headaches.  Consequently, the Board sought a VHA advisory opinion from a psychiatrist.

In an opinion received in December 2010, a VA psychiatrist explained that the essential feature of dysthymia was a chronically depressed mood that occurred for most of the day, more days than not, for at least two years.  Based on his review of the record, he did not think the Veteran displayed signs of chronic depression.  The Veteran only complained of it on questioning and did not display any signs of depression, as he was overly talkative, expressed a grandiose sense of self (world class golfer or musician), was not neglectful of his appearance, did not appear slow mentally or slow of speech, nor did he show signs of reduced drive or diminished self-worth.  For these same reasons, the VHA consultant did not think the Veteran fit the diagnosis of a depressive disorder NOS either.

The VHA consultant did think the Veteran displayed elements of an adjustment disorder as there was evidence of a psychological response to identifiable stressors in his life.  However, he also stated it was not clear whether the Veteran's emotional responses to these stressors "caused significant impairment."  In explanation, he stated the stressors could not be "the product of one's own beliefs to meet the criterion for this condition, they must be true and externally validated events."  Therefore, the Veteran's beliefs that the government had experimented on him or that his allergies were responsible for all the ills in his life did not qualify as valid stressors.

The VHA consultant also thought the Veteran displayed elements of hypochondriasis, noting that he had a long-term preoccupation with having rhinitis/ allergies.  The VHA consultant then stated that the Veteran's complaints seemed "far in excess of the verifiable degree of his actual condition."  In particular, he attributed all of his life difficulties to his rhinitis/allergies.  As this appeared to be an "unverifiable and unlikely belief," as it was unsupported by the medical evidence, it was a "medically unjustified conclusion."  

Regarding a personality disorder, the VHA consultant stated that the Veteran displayed schizotypal, narcissistic, and paranoid features of a personality disorder.  In particular, he expressed the type of odd beliefs, pervasive difficulties in interpersonal relationships, anxiety, and paranoia associated with schizotypal personality disorders.  He also displayed the grandiose sense of self that was associated with narcissistic personality disorders.  The VHA consultant also found it noteworthy that the Veteran's depression and anger seemed to be responses to feelings of not being recognized for his special abilities, or perhaps to his feeling that he was being blocked from recognition by others.  

With respect to a possible diagnosis of malingering, the VHA consultant felt there was insufficient information to make such a diagnosis.  He noted, however, that the Veteran's persistent pursuit of disability benefits despite the lack of evidence, and his inability to maintain employment while pursuing disability benefits in a "fairly overt way" was suggestive of malingering.

The VHA consultant provided the following diagnoses for the Veteran: 

Axis I: Hypochondrias; history of adjustment disorder with mixed mood features, recurrent; history of reported substance abuse; rule out malingering (this diagnosis cannot be confirmed by this review, though it also cannot be clearly ruled-out as a possibility)
Axis II: Personality Disorder NOS with narcissistic, schizotypal and paranoid features
Axis III: Allergic rhinosinusitis

The VHA consultant then stated that the foregoing conditions "certainly seem to be chronic at this point," and that in his opinion they were "not likely (i.e.: less than 50% probability) caused or aggravated by the Veteran's service-connected rhinosinusitis with headaches."

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  It provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to him.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Direct Service Connection 

It is not in dispute that the Veteran now has a variously diagnosed psychiatric disability.  What he must still show to establish service connection for such disability is that it is related to his service.  

During the February 2003 VA examination, the Veteran reported that he has had emotional problems ever since service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like feelings of emotional disturbances, his statements that he has had emotional problems ever since service are self-serving, and not credible.

Significantly, the Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses related to a psychiatric disability, and on June 1978 VA examination, which was completed only three months after his separation from service, he was noted to have a normal neurological and psychiatric system.  The Board also notes that prior to February 1995, the Veteran never complained of or sought treatment for a psychiatric disability.  This includes when he filed a formal claim of service connection for rhinitis, a fracture of the right ankle, and low back pain in March 1978 (which claim demonstrates he was aware of his right to compensation for disability related to service).  He also did not complain of, or seek compensation for, a psychiatric disability when he filed an increased rating claim for his rhinitis.  

Despite the Veteran's multiple opportunities to complain of and/or seek treatment for a psychiatric disability, the earliest clinical notation of psychiatric treatment of record is not until a February 1995 VA treatment record wherein he was noted to be anxious due to his allergy symptoms.  It would appear logical, however, that if the Veteran had a psychiatric disability (to include emotional problems) that had started in service and persisted since then, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than 17 years after the symptoms appeared.

Having found the Veteran's statements that his variously diagnosed psychiatric disability had its onset in service not credible, the Board finds that service connection for a variously diagnosed disability on the basis that such became manifest in service and persisted since, is not warranted.

There is also no competent evidence in the record to suggest that the Veteran's variously diagnosed psychiatric disability is otherwise related to service.  VA treatment records only note the treatment and diagnoses of various psychiatric disabilities; they are silent for any nexus opinions relating any of the Veteran's psychiatric disabilities to his service.  The Board acknowledges that neither of the VA examinations nor the VHA medical advisory opinion provided an opinion as to whether the Veteran's variously diagnosed psychiatric disability was directly related to his service.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  However, having found the Veteran's statements as to continuous symptomatology not credible, and without any competent (medical) evidence suggesting that his variously diagnosed psychiatric disability may be directly associated with his service, a medical nexus opinion in this matter is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Board also notes that apart from his single comment during the February 2003 VA examination, the Veteran has never indicated that he believes his variously diagnosed psychiatric disability is a direct result of his service.  Even in his initial claim of service connection for a variously diagnosed psychiatric disability, he claimed it as secondary to his service-connected disabilities.  

Based on the foregoing, the Board finds that the preponderance of evidence is against a finding of a nexus between the Veteran's variously diagnosed psychiatric disability and his service.  

Secondary Service Connection

The Veteran's primary allegation is that his variously diagnosed psychiatric disability is secondary to his service-connected rhinosinusitis with headaches.  There are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has a variously diagnosed psychiatric disability.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected disability, rhinosinusitis with headaches.  What he must still show to substantiate this claim is that the service-connected rhinosinusitis with headaches caused or aggravated his variously diagnosed psychiatric disability.

The Veteran's extensive, postservice VA treatment records are silent regarding a nexus between his variously diagnosed psychiatric disability and his service-connected rhinosinusitis with headaches.  Thus, the only competent (medical opinion) evidence of record that specifically addresses this question is the December 2010 VHA medical advisory opinion wherein the VHA consultant opined that the Veteran's variously diagnosed psychiatric disabilities were "not likely" caused or aggravated by his service-connected rhinosinusitis with headaches.  The VHA consultant further opined that the Veteran's complaints regarding his allergies were "in excess of the verifiable degree of his actual condition."  Thus, his assertion that all of his life's problems were attributable to his service-connected condition was a "medically unjustified conclusion."  As these opinions were provided by a board-certified psychiatrist (who is qualified to provide it), were based on an extensive review of the claims file, include a detailed explanation of the rationale for the opinions provided, and because there is no competent evidence to the contrary, the Board finds the VHA consultant's opinions persuasive.  

Significantly, the VHA consultant's opinions are supported by the opinions of the February 2003 VA examiner.  Although the February 2003 VA examiner opined that the Veteran's sinus headaches are not secondary to his mental condition, which does not address the central question at issue at hand, he also opined that the Veteran's sinus headaches and mental condition are "totally separate" conditions unrelated to each other.  Such a finding supports generally the December 2010 VHA consultant's finding that the Veteran's variously diagnosed psychiatric disability is not related to his service-connected rhinosinusitis with headaches.

The Veteran's VA treatment records show he frequently complains that his allergies are the "root of all his problems", and not just his variously diagnosed psychiatric disability.  Such statements do not merit any substantial probative value.  They are not endorsed by his healthcare providers, and instead are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Significantly, whether one disability causes or permanently aggravates another is ultimately a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The Board also notes that the Veteran's healthcare providers frequently comment on his pursuit of disability benefits. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a variously diagnosed psychiatric disability.  Accordingly, it must be denied.

[The Veteran has been given a diagnosis of a personality disorder.  By regulation, service connection may not be granted for a personality disorder, of itself.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Hence, discussion of whether service connection for a personality disorder is warranted is moot.  Notably, the Veteran has not alleged that his personality disorder is related to his service or claimed service connection for a personality disorder.]


ORDER

Service connection for a variously diagnosed psychiatric disability (claimed as dysthymia) to include as secondary to service-connected rhinosinusitis with headaches, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


